This is an appeal from a final decree entered in a foreclosure suit on December 13, 1929. The assignments of error are as follows:
    "That the court erred in entering that certain order dated the 5th day of November, A.D. 1929, overruling defendant's demurrer.
    2. The court erred in entering that certain order dated the 6th day of December, A.D. 1929, striking the answer of the defendant, J. H. Spaulding, and entering pro confesso decree against said defendant.
    3. The court erred in entering the final decree in this cause dated the 13th day of December, 1929.
    4. The court erred in entering that certain order dated the 25th day of January, A.D. 1930, striking the defendant's petition for rehearing.
    5. The court erred in entering that certain order dated the 25th day of January, 1930, confirming master's sale and special master's report of sale.
    6. The court erred in entering that certain order dated the 24th day of February, 1930, extending the time for entering a deficiency decree for a blank number of days. *Page 378
    7. The court erred in entering that certain order dated the 5th day of April, A.D. 1930, confirming master's report of disbursements and entering deficiency judgment, and which said order denied and overruled defendant's exceptions and objections to the master's report of sale, and defendant's exceptions and objections to the master's report of disbursements and objections to the entry of a deficiency."
The appeal brings for review here the final decree and all previous orders or decrees entered in the cause, but does not bring for review any subsequent orders or decrees. Hyer vs. Caro, 17 Fla. 332; Judson Lumber Corporation vs. Patterson,68 Fla. 100, 66 So. 727; Co-operative Homestead Co. et al. vs. Dickman, 68 Fla. 462, 67 So. 140; Jackson vs. Jackson, 80 Fla. 557, 86 So. 510.
Therefore, the court may not consider the questions raised under assignments numbered 4 to 7, inclusive.
The record discloses no reversible error to have been committed in the proceedings from the institution of the suit to and including the entry of the final decree and, therefore, the decree appealed from should be affirmed. It is so ordered.
Affirmed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.